           Case 4:20-cv-00803-JM Document 16 Filed 10/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RILEY QUINTON                                                                      PLAINTIFF
ADC #156458

V.                                 No. 4:20CV00803-JM-JTR

DONALD J. TRUMP,
United States President, et al.                                                 DEFENDANTS


                                            JUDGMENT

       Consistent with the Order on this day, this case is dismissed without prejudice. All relief

sought is denied, and the case is closed.

       Dated this 8th day of October, 2020.



                                                    ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
